          Case 4:20-cv-01474-KGB Document 2 Filed 01/21/21 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION



Inhouse Physicians, S.C.,
       Plaintiff,
v.                                                    Case No. 4:20-cv-1474-KGB

P Two Three Laboratories, LLC, a/k/a
P23 Labs, LLC, and Tiffany
Montgomery,
       Defendants.




                                   Entry of Appearance


       Comes now, Dylan H. Potts, of GILL RAGON OWEN, P.A., who enters his appearance as

counsel of record for the Defendants, P Two Three Laboratories, LLC, a/k/a P23 Labs, LLC, and

Tiffany Montgomery, in the above referenced case and requests notice of all pleadings and

communications with the Court as counsel of record.

       Dated this 21st day of January, 2020.

                                               Respectfully submitted,

                                               GILL RAGON OWEN, P.A.
                                               425 West Capitol Avenue, Suite 3800
                                               Little Rock, Arkansas 72201
                                               (501) 376-3800
                                               (501) 372-3359 fax
                                               potts@gill-law.com

                                        By: Dylan H. Potts
                                            Dylan H. Potts, Ark. Bar No. 2001258
          Case 4:20-cv-01474-KGB Document 2 Filed 01/21/21 Page 2 of 2




                                   CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the foregoing was filed with the Court’s
electronic filing system on January 21, 2020, which shall provide notice of this filing to all
counsel of record.

                                              Dylan H. Potts
                                              Dylan H. Potts




                                              —2—
